Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.689 Filed 09/02/20 Page 1 of 26

EXHIBIT A
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.690 Filed 09/02/20 Page 2 of 26

Sunday, June 28, 2020

Warden Bradley M. Trate,

Tam writing this letter as a second request for the release of my husband, Jared Lockwood,
to home confinement due to the current pandemic.

COVID-19 is extremely dangerous and deadly. It spreads so fast and is almost
indistinguishable from other illnesses, to which we are accustomed, without a test.

The FBOP is responsible for the health and safety of an overwhelming number of inmates.
Try as they may to keep up with the needs of all, there is no way they ever could.

In the past, it has taken over a year for my husband to actually get the chance to speak with
a healthcare professional about his health concerns. That, in and of itself, frightens me.
Jared was only 23 when he began his sentence and will be 28 in September of 2020. He is too
young to lose his life, especially since he has already lost almost 5 years of the beginning of his
adult life. I am not arguing his current incarceration, prior to COVID-19, merely stating the facts
that compel me to act in effort to ensure his well-being.

Jared has a home and a loving family waiting for him to return safely. I am asking that he
be released to home confinement due to the extraordinary circumstances of COVID-19. While the
number of cases in the U.S. was on the decline, there has been an uptick in cases since the
quarantine measures have been lessened. There is no doubt in my mind that this uptick will bleed
over into the prison population. Jared is serving his time, but the threat of death makes his current
incarceration a much harsher punishment than was originally intended.

As I mentioned, Jared has a stable home and environment to which he will return. He has a
loving wife and immediate family to support him. I own my own 2,040 square foot home in an
affluent community. Along with this letter, I will provide a photo or two of my home to more
adequately illustrate the stability of his environment. Furthermore, my income is enough to pay all
of my bills while retaining the ability to care for my needs as well as those of my husband.

The FBOP is dealing with trying to contain the spread of this horrible pandemic, but it
cannot adequately protect every single inmate to the extent that should be required. This fact has
been admitted by the Bureau itself. There have been many inmates released to home confinement
for this very reason, and I am asking that my husband be as well. This will serve both his best
interests and yours, in both the long and short term. The federal prison system is full of inmates
that have nowhere to go upon release. IfAwhen you release my husband, he won’t simply be
wandering the streets in search of a way to care for himself, rather he has an ideal environment
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.691 Filed 09/02/20 Page 3 of 26

and support system to aid in his assimilation back into productive society. I am even willing to
drive, the over 300 mile journey, to pick him up myself.

On that same note, we do have a release plan. Upon Jared’s arrival home, he will be well
cared for and receive any and all medical attention he requires; preventative and otherwise. Prior
to his incarceration, he had high blood pressure which is also something that heightens his risk of
COVID-19 being fatal if he were to contract it. That coupled with the fact that he is male means
he is at an even higher risk than I am.

While he is focusing on simply transitioning from years of being institutionalized to
normal society, he will have all of us to make the transition as easy as possible. As I said, I do very
well for myself, so there is no added pressure of him feeling like he needs to get a job right away
or jump back into life before he is ready. I am committed to not only his physical wellbeing, but
also that of his mental and emotional health. This is also proven by my committment thus far as I
have never, for one second, stopped looking out for his best interests, despite him having been
away from home for almost 5 years.

Jared has already been making huge strides toward rehabilitating and bettering himself. I
have included a list of all of the classes he has and is currently taking. He has, to date, completed
112 hours of education raging from life coaching, to classes aimed at him creating a fresh start
upon release. Also, what is not included in that list, are the numerous hours he has devoted to
learning the German language via lessons prepared by myself. I am a fluent German speaker with
a Bachelor’s Degree in the subject. He has pestered me at length to teach him, as he has always had
this overwhelming desire to lear and expand his knowledge base.

As you can see, Jared is committed to living a productive and meaningful life. He has zero
propensity toward violence, even when violence is imposed upon him. I, myself, have witnessed
Jared being struck directly in the face, and unlike my knee jerk reaction would necessitate, he
didn’t even flinch to strike back. He is not perfect, but his moral compass makes it extremely
difficult for him to cause harm to others in any way; something I am actually quite envious of.

Jared did not have to pay restitution for his crimes as there was no one to provide payment
to. There were no direct victims of his crimes. As I mentioned before, he was 23 at the time of his
original incarceration and only 22 when the crime occured. Men even outside of prison do a lot of
growing and maturing between the ages of 21 and 30 as it is. That natural growth coupled with the
education he has chosen to receive have sparked noticeable, undeniable, and extraordinarily
positive changes in him. As I communicate with him every day that the prison allows, I have bore
witness to these changes and couldn't be more proud of the man that he has become.
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.692 Filed 09/02/20 Page 4 of 26

I humbly ask that you see the odds that Jared has defied even while being incarcerated. He
has stayed out of gang politics and goings on, kept his head down and remained focused on his
ultimate goal of rejoining his family, and had minimal amount incidents while in the FBOP. I will
not lie and say that he has been completely without incident, as that is nearly impossible for any
federal inmate, but if you look over his prison record, you will find that he has done nothing to
harm himself or anyone else. The only infractions he has even allegedly perpetrated have been as
minor as attempting to help another inmate, who has no support system of his own, financially;
which the FBOP does not allow.

I just want you to see that Jared is much more than a statistic. He is an invaluable member
of society and has worked hard to rehabilitate himself. He deserves a fighting chance at being able
to return to his life and family safely. I believe that this chance is significantly lessened while he is
put at a much higher risk of contracting this deadly illness.

Thank you for your time and consideration.

Sincerely,

 

Demi Lockwood
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.693 Filed 09/02/20 Page 5 of 26

EXHIBIT B
Case 2:16-cr- .
ase 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.694 Filed 09/02/20 Page 6 of 26

 
 
     

- & Complete items 1, 2, and 3.

Print your-hameand address on the reverse
so ihat we-can return the card to you.

li Attach this card to the back of the mailpiece,
or on the front if space permits.

 

tty/Agent

x f. 2 Oo Cl] Addressee
G. Date of Delivery

B. Recelved by (Printed Name)
Lo B len WeZ- 200

 

 

4. Article Addressed to:

Beales, Wade
FOL Nahe
BG. Box HOS
Provera, VA Wet)

HOMO GAN AE a

9590 9402 4469 8248 4118 67

D. is delivery address different from item 17 Cl Yes
if YES, enter delivery address below: 1 No

 

 

 

 

2. Article Number (Transfer from service label)

7016 1370 a000 PLb4 S54?
, PS Form 3811, July 2015 PSN 7530-02-000-9053

 

3. Service Type

Cl Adult Signature

(OO Adult Signature Restricted Delivery
C Certified Mail®

Cl Priority Mail Express®

C Registered Mail™

( Registered Mail Restricted
Delivery

(i Certified Mail Restricted Delivery 1 Return Receipt for

( Collect on Delivery Merchandise ;

1 Collect on Delivery Restricted Delivery (I Signature Confirmation™

C1 Insured Mail Li Signature Confirmation

(CO Insured Mail Restricted Delivery Restricted Delivery
{over $500)

Domestic Return Receipt

 
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.695 Filed 09/02/20 Page 7 of 26

 

 
   

 

3590 9402

United States
Postal Service

 

USPS TRAGIING &

I

WHF 8248 4428 67

   

 

Pirst-Class Mail
Postage & Fees Paid
USPS
Permit No. G-10

 

 

i

 

 

 

 

 

il

 

 

 

 

 

* Sender: Please print your name, address, and ZIP+4® in this box®

“Leu Lockwood
TART WD. Tach Cives Br.
Yodeulle, MT OUSSL

 

 

iD ge pig apa ped fis pany jf ApD fi adg fos jy ype fig igi ff]

 
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.696 Filed 09/02/20 Page 8 of 26

EXHIBIT C
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.697 Filed 09/02/20 Page 9 of 26

Raymond Weitzman, M.D.,F.A.C.P.

NPI: 1669680872

6505 legacy Woods Trail
West Bloomfield, Mi 48322
Thursday, August 27, 2020

Samantha Baker

Law Offices of David Steingold, PLLC
500 Griswold Street, #2320

Detroit, Mi 48226

RE: Jared Lockwood dob 9/25/92

At your request | have reviewed the records of Mr. Lockwood during his time of
incarceration. | found several examples of inadequate medical care that need
immediate attention;

Mr. Lockwood has complained of right upper quadrant and mid-abdominal pain when
seen at the clinic. A plain X-ray of the abdomen was ordered that revealed no gall
bladder calcification and noted a calcified lesion in the right pelvis which could
represent a renal calculous or vascular calcification. A plain X-ray is inadequate to
diagnose gall bladder disease: an ultrasound should be done since not ali gall stones
are calcified and therefore may not show up on a plain film and cholecystitis can occur
without stones. Gall bladder disease, when untreated, can result in significant
morbidity with complications such as gall bladder rupture, sepsis and pancreatitis and
this is why Mr. Lockwood needs immediate further work up of this problem.

Similarly, the calcification in the right lower quadrant, if a renal calculus, can result in
ureter obstruction and renal damage or sepsis. This also needs further analysis
typically with a CT scan of the abdomen or an IVP.

Please let me know if you have other questions.

ROB

Raymond Weitzinan, M.D.
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.698 Filed 09/02/20 Page 10 of 26

Raymond J. Weitzman, M.D., F.A.C.P.

4616 Forestview Drive

West Bloomfield, Michigan 48322
248-408-8670

2020

NPI: 1669680872

CURRICULUM VITAE

College: The University of Michigan 1963-1966
Honors: William J. Branstrom Freshman Prize
Freshman Honors
Sophomore Honors
Mary Markley Honor Award

Medical School: The University of Michigan 1966-1970
Honors: Cum Laude
1968 Michigan Heart Association Medical Student Research Award
First lowa Midwest Regional Medical Student Research Forum; second prize
Fellow, American Association of Medical Colleges-Public Health Service
International Research Training Program in Israel, 1969
Alpha Omega Alpha Honor Medical Society
Phi Kappa Phi Honor Society

Internship: Internal Medicine; The University of Michigan Affiliated Hospitals, July
1970-June 1971

Residency: Internal Medicine, Sinai Hospital of Detroit, July 1971-June 1973

Fellowship: Rheumatology, The Rackham Arthritis Research Institute, The University of
Michigan, July 1973-June 1975
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.699 Filed 09/02/20 Page 11 of 26

Certification: National Board of Medical Examiners 1971
American Board of Internal Medicine 1973
Rheumatology Subspecialty Board 1976
Basic Cardiac Life Support 2011
Advanced Cardiac Life Support 2012

Professional Societies:
Alpha Omega Alpha Honor Medical Society
Phi Kappa Phi Graduate Honor Society
Phi Delta Epsilon Medical Society
Wayne County Medical Society
Michigan State Medical Society
American Medical Association
Fellow: American College of Physicians
Michigan Rheumatism Society
Speakers Bureau: Michigan Chapter Arthritis Foundation
American College of Rheumatology

Practice: July 1975 to November, 1998
Detroit Medical Center (previously Woodland Medical Center) Internal Medicine
and Rheumatology
Retired due to injuries sustained in a pedestrian accident Sept 1997
Previously attending physician and medical director at Menorah House, Lahser
Hills and attending physician at Bedford Villa Extended Care Facilities

Practice 1998 to Date

Teaching staff Providence Hospital Southfield, Mi 1999 to 2011
Mobile Physicians of Southfield: Jan to April 2013
Gary Burnstein Medical Clinic: current 2013 to Date
Michigan Institute of Medicine: office and homecare May to
September 2013 Locum Tenens
GoDocsGo 2/14 to 3/14: Home care
Milford Family Practice 6/14 to 12/14 part time treating —_ internal
medicine and rheumatology patients covering for a physician who is ill.

Publications:
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.700 Filed 09/02/20 Page 12 of 26

DuCharme, D, Weitzman, R. Beck, L.: Effects fo Phenoxybenzamine and
Guanethidine on Bleeding Volumes in Normal and Nephrectomized Dogs:
Pharmacologist 7: 178, 1965

Weitzman,R.,Beck,L.; Neurogenic Control of Renopressor System by a
Nonganglionated, Adrenergic System: Pharmacologist 8: 215, 1966

Weitzman, R., Walker, S; The LE Cell Revisited: Laboratory Medicine, V7, No6,
June 1976

Weitzman, R., Walker, S.; The Relation of the LE Cell Test to Laboratory and
Clinical Parameters of Disease Activity in Systemic Lupus Erythematosus: The
University of Michigan Medical Center Journal, V41, pgs 9-13, Jan-Dec, 1975

Weitzman, R., Walker, S.; Relation of Titered Peripheral Pattern ANA to anti-DNA
and Disease Acitivity in Systemic Lupus Erythematosus; Annals of the Rheumatic
Diseases, V36, pgs 44-49. 1977

Jacob, G., Messina, M., Caperton, E., Gordon, R. Harris, G. Sack, B., Vreede, P.,
Weitzman, R.; Safety and Efficacy of Etodolac, Once or Twice a Day in the
Treatment of Active Rheumatoid Arthritis; Current Therapeutic Research, V.37,
No 6, 1124-1129, 1985

Weitzman,R.; The Rheumatic Manifestatiions of Breast Implants: A Comparison
of Symptoms with Implant Type and the Consequences of Implant Rupture:
Providence Hospital of Southfield Medical Bulletin; V 6, No 2, 20-24, 1995
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.701 Filed 09/02/20 Page 13 of 26

EXHIBIT D
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.702 Filed 09/02/20 Page 14 of 26 l.

enero

Dear Henofable Judge Leitman,

- The last time To Saw you, Your Honot
TL wos « lian LD Couldnt admit things to
myself, Couldnt take fesponsibility, TE was
OA Scofed and boken individual, LT tty not
to live my life helding on to tegret, but the
things DL did to bring Myself here Weigh —
heavily on My Mind evety Single dan.

What T did back then Was Wong in every
Sense of the Word. The People LT brught
harm wdony whether diteet oc indirect: There
1s No \USh fying my actions. L am beyond
disgusted with my behavior and the actions
L took. Whether ifS the perpetuation of a
horribly disqushna intemet crime, the
betfayal L then Showed my Own friends Mike.
Maxwell. the deceit T Showed the Government
of even the Continued embarrassment bbfought
apo Muy founila a |
TE dont Know if there is anything TL can
do in this world ft make up for What I
did. The immense auilt Corny each and
eve day iS a Constant reminder of the
things L need te do Might and the Things Te
Need to make uP for, L truly wish LT Could
take back whet L did. Lve Spent Or long
rime. Thinking about that Why I did What
Tdid. L waS So full of fear and
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.703 Filed 09/02/20 Page 15 of 26 ?..
ee

; diShonesty back then. The dishonesty DC have
overcome. The feat I Still have. feaf,

Fear of What the foture holds. But £ also
have hope. L have So dearly held onto
hope Since Mu iNCafceration began.

; Judge Leitmany LT have Worked Very hard
at Coming te terms with myself and muy
“actions, Finding out Who TL am and Who TF
Want to be. DL want very much te have
a Successful [fe with my wife who has
untlinchingly Stood by me. thrugh all that
T have. Put her through. To beheve the
endless amount of hours that Lve Speat
PPogTamming Clearly Show this.

DL have “spent ever 18 meathS activek

fe. Ce aching With the Understanding Ho
LT Could not become certified in His program
LT (was teid eaty on that the docter Who
Sponsols inmates to become. Life Coaches sill
Not allows me to become cetfied due to the
Charge iN Mu initial fedewl Coase. None of us
CAN be and the Feasoning 1S perfectly
undetstandable, I pursued +o take the Class
anyway for the tools it offered, the posi tive
education and. the Chang é ie Ldould Promote.
torthin me. These ate. tsolS and Values E£
(Can apply to maseif and evetyday life
Situations, L Continue te Life Coach even
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.704 Filed 09/02/20 Page 16 of 26 Ss.

aenpenmeennommins

_ Though the Cutrent Pandemic ond. Muy Condition
Puts OO hamper on this.
Another Mporlant progfam to me was +he.
Threshold Class. This is a & month feligious
Prratam that helped me get back in touch with
God, Where TL Stand and Why LT fell from
the Church, Everyone Cnds their own Path
An ths Proatam but I found Mine leading back
te wha the death of my PorentS led to my
exile from the Catholic Church. This welcomed
iN a Complete. lack of guidance and Support
i ao time when IT Needed i+ most LT
femain Stedfost in my faith and have begun
attending Catholic Sevice CnNcCe ANA «
Al though the Current Pandemic. has Put this on
held as well, TL Gontinuousiy find Solice in
my self reflections.
The. Support system TL have been blessed
with is Huly the gfeates+ aspect of My
‘Ife. IT Could spend Several Ife tmes
fepaying Vemi and Shit Come Up Short
“Compared to all She has done. for me.
My wife has worked vers hard te prepare for
My inevitable return. She has included Me. tn
Vey decision She Makes and L am beyond
; Grateful fee her and her mothers Continued
loving Support.
. With the help of Mu toe. Who holds On
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.705 Filed 09/02/20 Page 17 of 26 Ue

—_

bachelors in the Subyeck FE heave Spent
the last 5 yeal’s Studying the. German
language. We frequently exchange Phone.
Calls, letters, emailS. aS Well aS home Work
cal in Geman.

As Well aS feuniting with my wife. TE
Mave aoalS and aspifations fer the Future.
My love. of nature and the Outdoots has led
to Mid interest in Pursuing A Ned CafeePm in
fenewable ene, Such aS becoming @ tind
“Or Selat technician.

Judge Leitman, L dont Knows What the
fudure “has in Store for me but DT Know it
nll be a Ma\or imPfovement From Where TL
once Ldcos. TL will not allore My Self tes Male
LeoliSh decisions ever~ AAA Ma Wife. ven \
has worked Hrelessiy to build a wonderful
[fe for the both of us, and there Is

: Nothing in this Wotld thet will make me Duct
: thot on the line.
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.706 Filed 09/02/20 Page 18 of 26

EXHIBIT E
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.707 Filed 09/02/20 Page 19 of 26

Your Honor,

Since it became evident that Jared’s health concerns were critical, I have dealt with extreme
panic attacks and anxiety that affect my daily life. Itis extremely difficult to focus on anything,
my financial responsibilities included, while I am in a constant state of worry that it is extremely
possible that my husband might not live long enough to return home. Knowing that my husband
and best friend has been suffering for 5 straight months with chronic pain stemming from serious
health problems while being actively ignored and pushed aside by those whose job it is to care for
him, has left me feeling as though I’m grasping at straws just to get someone to listen. Hearing Dr.
Weitzman, after having reviewed the medical records provided by FCI McKean, state that Jared’s
condition is very serious and due to a lack of appropriate testing and care, will most likely lead to
morbid consequences, has me feeling as though I’m staring down the barrel of a loaded gun.

I have witnessed profound change in Jared. He behaves as an adult, rather than a child now.
I began to notice a significant change between years 2 and 3 of his incarceration. In the early days,
he still behaved as if he had the answer to everything and was unable to see the bigger picture.
Jared has had the tendency of only seeing the immediate results of a decision, rather than looking
further out and seeing all possible consequences. He’s lacked the foresight required to anticipate all
of the possible and probably negative outcomes resulting from a single decision. He has shown
outstanding improvement in this area.

It took a solid year of having the same argument, week after week, with Jared for him to
finally start to realize he continued to do the same thing and expect different results. [ credit his
life coaching classes for the bulk of his growth, behavioral change, and practical outlook on life..
This course taught him to delve deeper and analyze each detail that led him to where he is and how
to avoid making the same mistakes in the future. Unfortunately, this was a skill he didn’t have
prior to his indictment.

The best part of this course for him, in my opinion, was the homework assigned. Jared
always took it very seriously. When he was tasked with asking me what changes I believed he
needed to make, this was the first time I felt like he’d actually heard me. He wrote down my
answers and over the following weeks I witnessed him slowly changing the behaviors I’d
mentioned. He began actually listening to the advice of those better influences in his life, and
stopped letting misinformation influence his decision making.

All of the poor behaviors gradually receded. He is more conscious of his spending, which
was a major problem during that first year. He stopped assuming that I would help him out of
everything; and therefore, he stopped taking me for granted. Since that time, we haven’t fought
about money. He has been making far better decisions and it has strengthened our marriage
significantly.

Along with correcting the spending issue, he has also been working on opening up and
sharing more with me. He’s always felt like he had to keep any trouble he was in to himself, for
fear of upsetting me and/or knowing that he wouldn’t like what I had to say. Over the past year he
has come to me with his problems and prospective solutions and actually heeded my warnings
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.708 Filed 09/02/20 Page 20 of 26

about some of the “solutions” he proposed. He has realized that I am here to help him, though he
may not always like what I have to say, I would never advise him in any way that would harm
him.

Jared has also begun feeling the genuine love and support from my mother and
grandmother. This sentence has made him realize that we all support him and will never turn our
backs on him. He makes sure to check in with me to inquire as to the health of my mother and
grandmother regularly.

Though this time has been extremely arduous for him, Jared hasn’t complained about
doing his time once. We spoke about the original court proceedings and we both agree that Judge
Leitman was as fair as he could have been, all things considered. While we are still very upset with
his legal representation at the time, we both know that the court did all it could, given the
circumstances.

Right about at the third year mark, Jared and I spoke about the fact that he’d already be
home if it wasn’t for his overwhelmingly stupid decisions that led to the second indictment. He
verbalized that he’s been kicking himself for that the whole time he’s been incarcerated. Though
he understands his motives , he has no problem fully admitting that he was an idiot and should
have listened to the good advice received and walked away from those who tend to point him in
the wrong direction.

On that same note, after many serious discussions, Jared agreed that he needed to
completely sever ties with all of the negative influences in his life. Unfortunately, that doesn’t
leave many people, but it was for the best. He now has the full support of myself, my mother, my
grandmother, and all of my friends. My inner circle of friends has been with me through this
entire ordeal and all support Jared 100%. We plan to give Jared the best possible chance for
success when he returns home.

What many fail to realize is that Jared is my strength. So many comment on the
extraordinary strength I must possess to deal with everything thrown at me. They wonder how I
could stick behind him over all these years. What they fail to see is that Jared is the root of that
strength. The reason I am able to keep fighting and moving forward is because of his constant
encouragement and positivity. He keeps my eyes on the picture in my mind of the day he returns
to me and we can live the lives we’ve been working for; and forget the outside world. All we want
is to live a simple and quiet life as separate from the outside world as possible.

I recently started my own business as an abstract artis. This never would have happened
without the advice and encouragement I received from my husband. Though his life is extremely
lacking in happiness, he continues to put aside his own desires to support me. It is with this love
and support that I have been able to do anything more than the bare minimum since he’s been
gone. The mere knowledge that he will one day return to me is what gave me the strength and
determination to go from living on a mattress on the livingroom floor of my mother’s apartment,
to owning my own 2040 square foot home in an affluent community. His love and the promise of
a bright future with him pushed me not to stop with the house, but to also purchase my first brand
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.709 Filed 09/02/20 Page 21 of 26

new vehicle and work my way up the ranks in my career field. It was his constant encouragement
that led me to perform at a level resulting in a 35% pay raise in the short time I have been in my
current position.

I know this may seem like I am giving Jared too much credit, but that is merely an outside
perspective. What others don’t see are those weeks when the BOP denies Jared the ability to
contact me. They don’t see how severely my work and productivity suffer without the aid of his
constant encouragement and selfless love. His commitment to bettering himself is contagious.
Where life has made me more cynical, it has done the exact opposite for him. Where I’ve lost faith
in our government, legal system, and all around society, Jared has not. He is somehow able to see
past all of the bad and all of the major obstacles we know will obstruct his path almost completely
upon his release. He knows that the end of his prison time is only the beginning of the life
sentence he will serve for his crimes. He acknowledges the struggles we will both have due to the
stigma resulting from his status. Yet somehow through all of that, he is able to hold his head high
and strive forward to accomplish all of our goals.

As previously stated, Jared has shown great maturity and personal growth over the past 3
years. He learned how to listen and learn from his mistakes. This was not an easy task for him as
he was ignorant that a problem even existed. I have bore witness to the profound changes in Jared
that have given him the ability to finally recognize that his destructive patterns have led him to
where he is now. This is something, if I’m being completely honest, I wondered if he would ever
fully understand.

While incarcerated, Jared has taken advantage of every opportunity to learn and grow that
was afforded to him. This time allowed him to focus completely on himself and making positive
strides without having to worry about maintaining things like a job, home, or other worldly
distractions that the rest of us have to deal with every day. This prison sentence has been like rehab
for Jared as he can no longer deny his mistakes as he is confronted by them every day. From the
time he opens his eyes in the morning to see the concrete ceiling of a prison cell, to when he lays
down on the cold mat that serves as his bed at night. The decisions that led him here are
impossible to escape when, instead of going to bed each night wrapped in the arms of
unconditional love, he wakes cold and alone with no one to blame but himself.

We know from his past that Jared does extremely well in rehabilitative environments and
continues to grow and build off of what he’s leamed. During his fight with heroin addiction, it
wasn’t until his jail time and subsequent rehab stay that he was able to get and stay clean. He was
given the tools and knowledge necessary to make the change; and Jared is not one to tum his nose
up at anything that could improve his life. For this, ] am extremely proud.

Tam now realizing that I have been given the opportunity to witness the boy I fell in love
with blossom into a mature man and overcome his shortcomings. The only difference being that
the enemy this time is not drugs, but rather the irresponsible child within him. Working with
others and utilizing tools he never before in his possession has given Jared a new lease on life. He
has, for the first time since I met him, expressed real and well throughout aspirations and career
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.710 Filed 09/02/20 Page 22 of 26

goals. He is extremely interested in renewable energy and building more environmentally friendly
homes for people. Whereas before everything was evaluated by how long it would take and how to
shorten that time, now his attention is devoted to focusing on that one thing that would make him
happy and working to meet all the necessary steps to get there. He knows the path he’s chosen, in a
field outside of his wheelhouse, and has remained committed to building his knowledge base.
Though at some points he’s irritated me with his constant requests for informational resources, I
take solace in the fact that he is committed to learning and growing so as not to ever retum to

where he is now.

If this motion is granted, Jared will return to a loving and supportive home. He will finally
receive the health care and attention he requires, rather than having his health concerns shoved to
the bottom of the list to be forgotten. He will have access only to tools necessary to encourage
positive strides toward continued growth and self improvement.

Jared is one who thrives best when able to be active. He also benefits from the feeling of
fulfillment he gets from helping others. He has expressed, ad nauseam, his regret and remorse for
having put me through all of this and tasking me with the responsibilities of not only taking care
of all of his financial and emotional needs, but also those of myself, my grandmother, and mother,
alone. Giving Jared the ability to, after his recovery, help begin to repay some of what he cost me
would be the best motivation for him to stay on the straight and narrow. Jared is and has been so
dedicated to ensuring he makes up for everything he has lost and missed due to his bad decisions.
This prison sentence has served as his rock bottom and he strongly believes that there is nowhere
to go from here but up.

Upon Jared’s return, there will be exactly zero minutes in which he will be home alone.
Being that I am the sole caregiver to my mother and grandmother, neither of which can work,
means that there is always someone at home while I am working. There will be zero opportunity
for him to get into trouble without escaping notice. While that is the case, we are also willing to
remove all computers, tablets, and devices capable of surfing the internet to further ensure Jared
doesn’t even have the opportunity to revisit any bad behaviors.

As far as COVID and the international health crisis is concerned, we are also equipped to
give us all the best chance of remaining unaffected by the virus. As I am solely responsible for my
grandmother’s wound care and hygienic needs, I have more medical supplies on hand than most
people will need in a lifetime. Along with that, we have gloves, face masks, hand sanitizer, and all
the necessities to severely decrease the probability of being infected. Living with and supporting
two individuals with severely compromised health has forced me to be more cautious than the
average individual.

Assuming Jared is able to recover well from his current illnesses, finally having some help
taking care of everyone will allow me to see to my own mental and physical health which has been
on a steady and steep decline, improving. While that may seem like a selfish assertion, in reality it
will help to give Jared a sense of purpose. He strives to make my life as easy as possible. Since,
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.711 Filed 09/02/20 Page 23 of 26

presumably he will not be allowed to work while on supervised release, this would be very
important for Jared to know that he is still able to contribute in a very important way.

Itis very taxing on me to have to deal with things such as falls and medical emergencies on
top of making sure all of the bills are paid; the lawn is mowed; the dog is taken care of; any and
all repairs are made; the laundry is done; the house is clean; the car is serviced regularly; there is
food on the table; and the list goes on. I am more than capable of taking care of all of my financial
responsibilities, as well as taking on the full financial support of Jared, thanks to a stable and
fulfilling career. I am blessed enough to work for a wonderful and philanthropic boss who works
to ensure that her employees are compensated at a level that reflects their work. She also
personally funds all of my health insurance premiums, a $15k life insurance policy, and long and
short term disability policies. Extremely few can make such claims this day in age. Having
someone assist with the myriad of tasks to be done at home would simply allow me to pour more
focus into my work. Not to mention being able to come home to my best friend and love of my
life cheering me on and supporting me at every turn.

I have supported Jared unwaveringly for the past 5 years. That alone should speak volumes
for his character. My life and time hold far too importance for me to support anyone who doesn’t
add value to my life. Jared has every reason to do his absolute best to help and support me in any
way possible in effort to even begin to retum the gesture. Since losing our first child to a
miscarriage, we have dreamed of a bright future that has been placed on pause due to his poor
choices. Life if too short and Jared has already forfeited a large portion of it. He will not make the
same mistake again. Furthermore, he doesn’t have the luxury of repeating his mistakes as I am am
a strong, independent woman, unafraid to punish him for being stupid. I pride myself on having
full control of my life and if anyone should threaten my happiness, Jared included, he will not
make it away unscathed.

Sincerely, _

Demi Lockwood
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.712 Filed 09/02/20 Page 24 of 26

EXHIBIT F
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.713 Filed 09/02/20 Page 25 of 26

Loam Ocihing in regards, do a /

— Psom-in- (acd Jared Cote rots. LL am. Osey

 @pndcesned Saw Wes Snealtls and Well |

/ owing Baw LOK. Wad TA. QAM | Bladdes _ vo vo
is Temoved, 1 GAD. axles Ae We eYernre.s aking

Oar n 7b Geuses. tis neal issues acen’)_.
/ pein Agate ihn An. afmety. MAMNEST AS,

. itive alouid be. Tien AVA. Gancesped. Rex
[OH daxyosters, net WciNa. Since maces

doses, Ser Nex. Pancake Hca\ss, VS Su Les.

a ascak deal, shrek Haus, Anyicde tad

pac a atvlac¥s. Dea r's 3Ar CONG, ppiek Nok.

AD UG ipley AMA Te ONAN ES St ADDED
Ne. Jaren \nce Loor\A. Deu end. \hae WAG.

| Ni on Iheme Sale coould bea sche? GE
(US, Vou is coanla pe a ascak Wels 4
ase. the ‘ovreden Unoak bes GBow1 es.

— Dees cockved ver u \nakzd Yo moatle Aut
ewe. \ncs €. a ceal? Vy AAA Cadacve Uton
0D -ONEE PAHAag Hai co Woe. WERNG AES

Dem: Hadas aves Ue Wits <xeepl WE.

x Wave Been aS Ainabbi We, Sot adme Wome

nad cay Heath Goes AP AHd dasa Hrs

Ax Unerc Sa TeA. COOKVA ec. of qscek Weld
Ye ™es G Sade VanckedA maior v\ARy Budd.

. \salance. (SSU2€S8. 0 can da. s.mole Laats

Vece_ Sscg Gs alnes. and Goins . Jot

Boulorng focuend Unat is diQiecutt Cer
mee. TL Cams athop Wh & Sexe LOT WO

| Lasing a motorised car and beanuse |

- of OM balance ard (neeg, TL awe to RO

 

 
Case 2:16-cr-20008-MFL-DRG ECF No. 53-1, PagelD.714 Filed 09/02/20 Page 26 of 26

down Cighys OS Syairs bacicLsarts- Hy
— Nome. and abe Was Galles geaite a Yeas |
Himes since. eins ese. Toc nad to aa
. [Dem Home. Secs Laced @ Gouple as
_tRomes oecaouse L €ant gel Der wip . bea.
Apes all S& ne \nost Cee. Ground dhe
house Wy Hersel&- HL wait we a fob
IS Sete Lo wade Aarcd ome. (oO alnare
be load Ovee his Healt isSUeS ax
_ Wesoloed. TE dost Nace A runny S) OclNicle.
1aDA omy Maller US Nowse\bounad ssa Mee |
pant ibe Any Lume Ghose. darea Would bbe.
Akane 19 Ure fomise. TE lece Saved and
Su.p0ue* Wey (Me. TV Mace Policed heal
nels eyONuxe’ @ AO ence. HEiSG LH OC SON-
OT as Vaccs eis Valles acoantage of
Closees CQSesex\ amd he's easncn setcral
CES MG CEES CECOQN RAG WES Ward cos.
TE Wace coer pn YL Genee, Anak ‘Ne. worl
PICK, VET GOA UP WAAL. US ORT SoH, HE ‘Nas _
(Came & Vong, Lar, its Une, lash Secs QCESS.
Tian Gor Cex EDLs AAWE 5

Gender Lt

  
 

 

 
